Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/21 has been entered.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 11-27 are allowed.
The following is an examiner’s statement of reasons for allowance: WO-80/01193-A1, hereinafter WO’193, was found to be the closest prior art.  WO’193 discloses a method for clamping a workpiece or tool with a clamping device (See Figure 2), wherein: a)    corresponding support surfaces 13 of a clamping body and a clamping bush (Note: the threaded portions formed on elements 14 and 9), as a result of a screwing movement into one another, which movement is adapted to a pitch of the corresponding support surfaces thereof (See Figure 2) (Note: element 14 is threaded onto element 9), are moved into an engagement position in which the corresponding support surfaces are situated opposite one another at least in part and/or are moved into contact (See Figure 2); b)    an axial displacement movement to generate a radial mechanical clamping force (Fr) is effected from the engagement position (See Figure 2) (Note: axial movement of element 14 creates a radial hydraulic pressure via chambers 2); and c)    a plurality of hydraulic chambers 2 in an interior of one or both of the clamping body and the clamping bush are then impinged upon with a hydraulic pressure (Ph) by means of a pressure generator to generate the hydraulic clamping force (Fh) (Note: element 4 creates a hydraulic clamping force) (See Figure 2).
WO’193 does not disclose wherein the clamping bush on a side remote from the clamping surface comprises at least one support surface which extends about the central axis along a helical line and at the same time is inclined at an angle of inclination (a) to a direction (Z) which is axial to the central axis (M), wherein the clamping body, on a side facing the clamping bush comprises at least one support surface which extends 
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of WO’193, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681.  The examiner can normally be reached on Mon - Fri, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PAUL M JANESKI/
Examiner, Art Unit 3722

/ERIC A. GATES/Primary Examiner, Art Unit 3722